Per Curiam:

This is a direct appeal from a plea of guilty. The appellant, Norman K. Scott, was charged with the offense of escaping without breaking. On September 30, 1970, he entered a plea of guilty after negotiation in which the county attorney agreed to recommend that he be sent to the Kansas Reception and Diagnostic Center for evaluation. Prior to the arraignment a medical commission considered the appellant’s mental condition and recommended long term psychiatric treatment in a maximum security unit. The Kansas Reception and Diagnostic Center report on psychiatric examination made the same recommendation. The appellant was sentenced to a term of not more than three years and is presently serving that sentence at the Kansas State Penitentiary. He filed notice of appeal on March 18, 1971.
Appeals taken after July 1,1970, are governed by the new criminal code. K. S. A. 1972 Supp. 22-3601 precludes appellate review in criminal cases where the defendant pleaded guilty after July 1, 1970. (State v. Mitchell, 210 Kan. 470, 502 P. 2d 850.) Since this court has no jurisdiction of this purported appeal it must be dismissed.
It is so ordered.